DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 3/8/2022. Claims 1-14 and 17-20. Claims 15-16 have been canceled. Claims 1-14 and 17-20 are pending and an action is as follows.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Such claim limitations are: 
“a (or the) sender, configured to send…” in claims 1, 4, 5, 7-9 and 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim limitation “a (or the) sender configured to send” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. US 2009/0227258 (hereinafter Youn), in view of Ramachandran 2008/0107091 hereinafter Rama.


a receiver, configured to receive terminal information (Step 304, CQICH & REP-RSP) sent by terminal equipment (MS#1) [Youn, Figure 3, ¶59 (wherein the receiver is inherent to the Serving BS and is configured to receive the terminals observed quality information (CQICH 304 and REP-RSP 306 as per Figure 3 of Youn)];
a processor, configured to determine, according to the terminal information (Step 304, CQICH and REP-REQ) that the terminal equipment performs communication with the base station through the first relay node (RS#1)[Youn, Figure 3, Steps 304-306, ¶59-¶60 & ¶64-¶65 (wherein the processor is inherent to the Serving BS for executing its processes)]; and 
a sender (transmitter), configured to send, a first notification message (Step 309) to the terminal equipment (MS#1), wherein the first notification message is configured to instruct the terminal equipment (MS#1) to perform communication with the base station (Serving BS) through the first relay node (RS#1) [Youn, Figure 3, ¶64-¶65 (the transmitter is inherent to the serving BS)]; but it does not teach wherein the terminal information comprises a link that the terminal equipment tends to use, and the link comprises a relay link passing through a first relay node
 However,  Rama teaches wherein the terminal information comprises a link that the terminal equipment tends to use, and the link comprises a relay link passing through a first relay node (the terminal information of Rama comprises the information of a mobile station (MS also referenced as a subscriber station (SS)) downlink (DL) report comprising quality information (and metrics) corresponding to an identified connection ID or link (which identifies all the nodes of the path (the MS, BS and intervening RS long the path between the MS and BS endpoints)), wherein the link is from the subscriber station at one endpoint, passes through the relay station (RS) and is terminates at the base station (BS) (the listed base station as the association target for the scanned metrics and quality information for the MS DL report) [Ram, ¶79-¶85]. Simply stated, the DL report from the mobile station (also referred to 
It would have been obvious to one of ordinary skill before the time of the effective filing date of the invention to combine the teachings of Youn, indicating that the base station may be able to communicate with a terminal equipment via a relay device using a link, with the teachings of Rama, indicating that the link established is comprised within the terminal information communicated from the UE to be base station. The resulting benefit of the combination would have been the ability to reserve and identify the link for use such that the resources are synchronized with all participating nodes along the path for increased coordination and resource accessibility.

Regarding claim 2, Youn in view of Ram teaches the base station according to claim 1, wherein the receiver is configured to: 
Before the processor (processor of BS#1) determines, according to the terminal information (CQICH & REP-RSP) that the terminal equipment (MS#1) performs communication with the base station (BS#1) through the first relay node (RS#1) [Youn, ¶59-¶64 (before determining by BS#1 according to the information of, CQICH & REP-RSP having an excellent signal quality that the MS#1 performs communication with the BS#1 through the RS#1, reception by the BS#1 of the CQCICH & REP-RSP, interpreted as relay information sent by the RS#1)], receive relay information sent by the first relay node (previously noted as RS#1) (wherein the information in the CQICH & REP-RSP is composed of the preamble and signals sent by the RS#1 prior to steps 304- such as Step 303 and the block action above step 303 in Figure 3)) [Youn, ¶64]; 


Regarding claim 3, Youn, in view of Rama teaches the base station according to claim 2, wherein the relay information comprises at least one of power information, load information or state information of the first relay node (the preamble, RS-ID and signal quality of the RS#1 which is compared to a threshold which is a state information of the first relay node, RS#1, being an eligible candidate [Youn, ¶57-¶60]).

Regarding claim 8, Youn, in view of Rama teaches the base station according to claim 1, wherein the sender is configured to send (Service BS has hardware for performing transmissions) a second notification message to the first relay node, wherein the second notification message is configured to indicate that the terminal equipment will perform communication with the base station through the first relay node [(The serving base station sends a RS BL burst to the RS#1 indicating based on the path (RS#1, MS#1) that the terminal equipment (MS#1) will perform communication with the base station through the first relay (RS#1))].

Regarding claim 9, Youn, in view of Rama teaches the base station according to claim 1, wherein the sender is configured to perform at least one of: 

sending, by the base station, radio resource configuration information to the terminal equipment to enable the terminal equipment to perform the communication by virtue of radio resources (the base station, BS#1, sends relay resource configuration information in the form of a time delay to the relay, RS#1, to enable the terminal equipment, MS#1, to perform communication, by virtue of the radio resources, being comprised of the relay path and channel resources) [Youn, ¶64-¶68]. 

Regarding claim 10, Youn teaches the base station according to claim 1, wherein the terminal information comprises at least one of: relay request information; signal quality inhumation between the terminal equipment and the first relay node; signal quality information between the terminal equipment and the base station; or a service priority [Youn, S304-CQICH signal quality information between/of the MS/BS/RS relationship Paragraphs 12-13 and 22 and Figure 3]. 

Regarding claim 11, Youn teaches terminal equipment, comprising: 
A sender, configured to send (MS#1 is a mobile station which comprises a transmitter for sending information as depicted in Figure 3 of Youn), terminal information (Step 304, CQICH & REP-RSP) to a base station (serving BS) [Youn, Figure 3, Paragraphs 59]; and 
a receiver, configured to receive (the MS#1 is a mobile station which comprises a receiver for receiving information as depicted in Figure 3 of Youn) a first notification message (Step 308) sent by the base station (Serving BS), wherein the first notification message is configured to instruct the terminal equipment (MS#1) to perform communication (Steps 309-310) with the base station (BS#1) through the first relay node (RS#1), and the first notification message is determined by the base station (Serving BS) 
 However,  Rama teaches wherein the terminal information comprises a link that the terminal equipment tends to use, and the link comprises a relay link passing through a first relay node (the terminal information of Rama comprises the information of a mobile station (MS also referenced as a subscriber station (SS)) downlink (DL) report comprising quality information (and metrics) corresponding to an identified connection ID or link (which identifies all the nodes of the path (the MS, BS and intervening RS long the path between the MS and BS endpoints)), wherein the link is from the subscriber station at one endpoint, passes through the relay station (RS) and is terminates at the base station (BS) (the listed base station as the association target for the scanned metrics and quality information for the MS DL report) [Ram, ¶79-¶85]. Simply stated, the DL report from the mobile station (also referred to above as SS or MS) comprises quality metric information from the MS, in addition to all connection IDs related to Relay path between the MS to the Relay Station to the Base Station. (MS-RS-BS) which is the identification of the link that the MS tends to use and will continue to use to communicate with the base station via the Relay as claimed by the Applicant.)
It would have been obvious to one of ordinary skill before the time of the effective filing date of the invention to combine the teachings of Youn, indicating that the base station may be able to communicate with a terminal equipment via a relay device using a link, with the teachings of Rama, indicating that the link established is comprised within the terminal information communicated from the UE to be base station. The resulting benefit of the combination would have been the ability to reserve 


Regarding claim 12, Youn, in view of Rama teaches the terminal equipment according to claim 11, wherein the receiver (MS#1 comprising the receiver hardware) is configured to receive, radio resource configuration information (RS path IND 308) sent by the base station (Serving BS); and the processor is configured to perform communication (Steps 309-310) with the base station (Serving BS) by virtue of radio resources through the first relay node (RS#1) [Youn, Steps 3008-310]. 

Regarding claim 13, Youn, in view of Rama teaches the terminal equipment according to claim 11, wherein before the sender sends the terminal information to the base station, further comprising: 
The receiver (MS#1 comprises receiver hardware) is configured to receive configuration information (CQICH Allocation IE 301) sent by the base station (Serving BS)[Youn, Fig. 3, ¶55-¶56]; and 
the processor is configured to perform (MS#1 has processing hardware) signal quality measurement according to the configuration information (CQICH MS#1)[Youn, Fig. 3, ¶55-¶58]. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Youn, in view of Rama, as applied to claim 1 above, and further in view of LIU US 2016/0094493 (hereinafter LIU).

Regarding claim 4, Youn, in view of Rama, teaches the base station according to claim 1, wherein determining, by the base station, according to the terminal information (CQICH 304 and REP-REP 306) that the terminal equipment (MS#1) performs communication with the base station (Serving BS) through the first relay node (RS#1) [Youn, Figure 3], but not the agreement message.

the sender (USER A of Figure 12 is the sending equipment which represents that of the base station of Youn) is configured to send a first request message (1206) to the first relay node (Relay 1), wherein the first request message is configured to request the first relay node to serve as a relay between the terminal equipment (User B) and the base station (User A), and a receiver (receiving hardware of the BS) receiving a first feedback message (Agreement message corresponding to message relay request 1206) from the first relay node (relay 1), wherein the first feedback message is configured to indicate that the first relay node agrees to serve as the relay [LIU, Figure 12, Paragraph 77]; or
sender of the base station, a second request message to a second relay node, wherein the second request message is configured to request the second relay node to serve as a relay between the terminal equipment and the base station, receiving a second feedback message from the second relay node, wherein the second feedback message is configured to indicate that the second relay node refuses to serve as the relay, sending a third request message to the first relay node, wherein the third request message is configured to request the first relay node to serve as the relay between the terminal equipment and the base station, and receiving a third feedback message from the first relay node, wherein the third feedback message is configured to indicate that the first relay node agrees to serve as the relay.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Youn, in view of Rama, indicating a wireless communication system and method for exchanging system information between mobile stations, relays and base station to establish and perform relayed communication, with the teaching of LIU, indicating that the relay may have the ability to agree to participating in the relayed communication between the BS and mobile station. The resulting benefit would have been the ability to quickly make on-the-fly .

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Youn, in view of Rama and further Sheng et al. US 2016/0212721 (hereinafter Sheng).

Regarding claim 14, Youn teaches a terminal equipment (MS#1) comprising: 
A receiver (the mobile station, MS#1, comprises hardware for receiving information), configured to receive, a first notification message sent by a first relay node (RS#1), wherein the first notification message is configured to instruct the terminal equipment (MS#1) to perform communication with a base station through a first link [Youn, Fig. 3 (RS DL Burst (MS#1) is sent by the relay node (RS#1) and received as by the MS thus notifying the MS#1 that performing communication with the base station (Serving BS) through this first link (309-310)]; and 
a processor (the mobile station comprises processing hardware) performing communication with the base station through the first link according to the first notification message [Youn, Fig. 3 (the MS#1 performs communication with the Serving BS through the first link via reception of the downlink burst transmissions)], but it does not teach autonomously selecting a first link, wherein the first link comprises a link that the terminal device performs communication with the base station through a second relay node, and the second relay node is different from the first relay node.
However Sheng teaches autonomously selecting a first link, wherein the first link comprises a link that the terminal device performs communication with the base station through a second relay node, and the second relay node is different from the first relay node, and wherein the processor autonomously selects the first link according to the first notification message for performing communication with the base station via the first link  [Sheng, Table 9, See 1) The ProSe UE-to-Network 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Youn, in view of Rama, indicating a wireless communication system and method for exchanging system information between mobile stations, relays and base station to establish and perform relayed communication, with the teaching of Shen, indicating that the terminal equipment may have the ability to switch relays for continued  communication between the BS and terminal equipment. The resulting benefit would have been the ability to quickly make on-the-fly remote decision apart from the BS based on situational information or circumstances not perceived by the BS increasing communication reliability.

Allowable Subject Matter
Claims 5-7 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LONNIE V SWEET/Primary Examiner, Art Unit 2467